Citation Nr: 0908807	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-26 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from January 1980 to October 
1985.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio in which the RO denied the appellant's 
claim of entitlement to service connection for a lumbar spine 
disorder described as a lumbosacral strain with arthritis.


FINDINGS OF FACT

1.  While the appellant was on active duty, he was treated on 
one occasion for a mid back bruise and he was treated on one 
occasion for low back pain; these resolved without any 
sequelae.

2.  No arthritis of the low back or the lumbar spine was 
clinically demonstrated within one year after the appellant's 
discharge from service.

3.  There is no probative medical evidence of a nexus 
relating an in-service event, disease or injury to any 
current low back disorder, including arthritis.

4.  The appellant's current lumbar spine pathology, including 
a lumbosacral strain and arthritis, is not attributable to 
his active military service from January 1980 to October 
1985.


CONCLUSION OF LAW

Service connection for a lumbar spine disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in July 2004 (prior to the initial AOJ decision in this 
matter).  This document informed the appellant of VA's duty 
to assist and what kinds of evidence the RO would help 
obtain.  In the July 2004 letter, the RO informed the 
appellant about what was needed to establish entitlement to 
service connection.  The letter informed the appellant of 
what evidence was required to substantiate service connection 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was asked to submit 
evidence and/or information in his possession to the AOJ.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed as to 
his low back service connection claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's service medical 
records.  VA medical records were associated with the claims 
file and reviewed.  Social Security disability records were 
sought by VA, but the RO was notified by the Social Security 
Administration (SSA) that the medical records sought were 
unavailable.  The appellant was afforded a personal hearing 
at the RO at which he presented testimony.  He also was 
afforded a VA medical examination.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did advise 
the appellant of such information concerning ratings and 
effective dates in a letter dated in March 2006, because the 
appellant's service connection claim is being denied, the 
questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the lumbar spine service 
connection claim addressed in the decision below have been 
properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his October 2005 personal hearing 
at the RO before a Decision Review Officer that he had hurt 
his back in service while falling backward on his rucksack.  
He said that this had occurred while he was participating in 
field maneuvers in 1982 or 1983, and that by the time he got 
out of the Army, it was not bothering him too much.  See 
Hearing Transcript p. 3 and p. 8.  The appellant further 
testified that he did not seek any professional treatment for 
his back between his October 1985 separation from service and 
March 1999.  See Hearing Transcript p. 9.  He stated that he 
had not incurred any back injuries in the intervening years.  
See Hearing Transcript p. 10.

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  To establish 
service connection for a disability, symptoms during service, 
or within a reasonable time thereafter, must be identifiable 
as manifestations of a chronic disease or permanent effects 
of an injury.  Further, a present disability must exist and 
it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that the appellant reported falling down some stairs in June 
1982.  On physical examination, the appellant had muscle 
tenseness in his middle back.  No spasms were noted.  The 
clinical assessment was muscle bruise.  In January 1983, the 
appellant underwent a medical examination.  The report of 
that medical examination indicates that the appellant's spine 
had been found to be clinically normal on examination.  The 
appellant had no further complaints relating to his back 
until December 1984, when he complained of back problems with 
physical activity times two weeks.  He thought that he might 
have strained it while lifting weights.  On physical 
examination, there was point tenderness over L5-S1 and 
straight leg raising was positive on the right.  Radiographic 
examination of the lumbosacral spine was normal.  The 
clinical assessment was sciatica.  The service medical 
treatment records do not contain any further complaints 
concerning the low back.  

The earliest post-service treatment record in the claims file 
is dated in March 1999; it is from a VA social worker.  The 
VA social worker notes and the VA mental health treatment 
notes of record include no mention of any problems with his 
low back in 1999 or 2000.  An April 2004 VA outpatient 
treatment note indicates that it was the appellant's first 
visit to establish care; he complained of low back pain for 
the previous six to eight months.  He reported a remote 
injury in the military in 1984, but stated that his back had 
not bothered him for several years.  Radiographic examination 
revealed no fracture or dislocation.  There was a suggestion 
of early degenerative arthritic changes of the borders of L1 
and L2.  The disc spaces were within normal limits.  The 
clinical assessment was chronic low back pain.  A June 2004 
physical therapy consult note indicates that the appellant 
reported initially injuring his low back in the military and 
that he said that his symptoms had progressively worsened.  
The assessment was that the appellant exhibited signs and 
symptoms of a chronic muscle strain.  In April 2005, the 
appellant was receiving inpatient VA mental health care and 
he complained of chronic low back pain.  He said that he had 
fallen backwards over his rucksack while on active duty and 
that he had had back problems since then.  The assessment was 
low back pain; arthritis, a chronic lumbosacral strain and a 
disc disorder were possible diagnoses.  In June 2005, the 
appellant was referred for physical therapy for his low back 
pain.  He stated that this pain began in service in the 
1980s, but he also said that he had had a period where he was 
not experiencing pain.  Then two to three years prior to the 
referral, he began to experience similar symptoms.  The onset 
was described as an insidious onset.  Radiographic 
examination revealed the suggestion of early minimal 
degenerative arthritic changes of the bodies of L1 and L2.  A 
physical rehabilitation note dated later in June 2005 
indicates that the appellant reported always playing 
basketball up until 2003, when he had to stop because of knee 
pain; he did not mention any problem with low back pain.  

The evidence of record includes an August 2004 written 
statement from a soldier who had served with the appellant.  
This third party wrote that the appellant got hurt in 1984, 
close to summer and that afterward, the appellant went to the 
hospital time and again for his back injury.  The board noted 
that the appellant's service medical treatment records do not 
reflect such repeated treatment.

The appellant underwent a VA medical examination in October 
2004; the examiner reviewed the claims file.  The examiner 
noted that the appellant currently has some soreness, aching, 
pain and tenderness in the back without sciatica.  On 
physical examination, the appellant exhibited a normal 
station and gait.  No substantial spasms were noted.  There 
was some tenderness and limitation of motion.  Straight leg 
raises were negative with no evidence of recurrent sciatica.  
The examiner rendered a diagnosis of lumbosacral strain with 
mild arthritis of the lumbar spine.  The examiner opined that 
it was not likely that the appellant's current symptoms were 
related to an incident of service because the appellant had 
experienced a 15 to 20 year hiatus from any symptomatology.  
Instead, the examiner attributed the appellant's current 
symptoms to his early arthritic changes.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and non-medical evidence of record shows that 
the appellant's currently demonstrated lumbar spine disorder, 
including arthritis, cannot be said to be related to service 
by way of direct incurrence or by manifestation within the 
presumptive period, service connection for a low back 
disorder, including arthritis, must be denied.  The evidence 
of record is not in equipoise on the question of whether the 
appellant's claimed low back conditions should be service 
connected.

Firstly, to the extent that the appellant is shown to have 
any claimed disorder, such evidence is reflective only of one 
factor in a successful claim of service connection.  Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  There 
must be shown a nexus to some incident of military service.  

Secondly, the evidence of record indicates that the appellant 
received in-service treatment for back pain on just two 
occasions, and that these pains resolved without sequelae.  
The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  There is no medical evidence of 
record to establish that he incurred any low back disorder 
that was other than acute and transitory.  There is no 
evidence of record that the appellant was treated for any 
lumbar spine arthritis within 12 months of his separation 
from service; there is no evidence of record to suggest that 
any chronic condition existed until 2003, when he experienced 
chronic low back pain.  There is no documented evidence of 
the existence of degenerative changes of the lumbar spine 
until more than 18 years after the appellant's separation 
from service.  Because no arthritis was clinically 
demonstrated within one year of the appellant's release from 
active duty, no arthritis may be presumed to have been 
incurred in service.

The Board must find that the service medical records, as a 
whole, provide evidence against the appellant's low back 
claim, indicating low back pain that resolved in service many 
years ago.  The absence of any diagnosis of the claimed low 
back conditions in the intervening years after service until 
2004 constitutes negative evidence tending to disprove the 
assertion that the appellant incurred any chronic lumbar 
spine condition during his service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of a 
diagnosis of any one of the claimed low back disorders until 
more than 18 years after the appellant's 1985 separation from 
service is itself evidence which tends to show that no 
claimed low back disorder was incurred in service.  

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

The appellant contends that he had chronic low back disorder 
while in service and that he now has the same condition.  
However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is possible or plausible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does 
not meet this burden by merely presenting his opinion because 
he is not a medical health professional and his opinion does 
not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, such 
chronicity, as reported in this matter, is not demonstrated 
when the sole evidentiary basis for the asserted continuous 
symptomatology is written information from the claimant and 
when "no" medical evidence indicated continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).  Furthermore, there is no medical evidence of record 
to establish a nexus between any in-service incident and any 
current low back disorder.  In fact, the VA doctor who 
examined the appellant in October 2004 concluded that the 
appellant's current lumbar spine complaints were related to 
the current presence of early degenerative changes and not to 
any incident of service.

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  See Rabideau, 
supra,.  Because the totality of the medical and non-medical 
evidence of record shows that any currently demonstrated low 
back condition is not likely related to service, the Board 
finds that the claim for entitlement to service connection 
for a low back disorder, including arthritis, must be denied.  
The Board finds that the evidence of record is not in 
equipoise on the question of whether the appellant has any 
current claimed lumbar spine disorder that should be service 
connected.

Furthermore, the evidence of record contains no medical 
opinion or evidence that indicates an etiologic relationship 
exists between the appellant's active military service and 
his current claimed low back conditions.  With respect to the 
appellant's own contentions, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim for service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's lumbar spine 
conditions are not related to his active service on a direct 
basis, or on a presumptive basis.  While it is appears that 
the appellant currently has some mild degenerative joint 
disease as well as pain and some limitation of motion, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of any one of those conditions and 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for a lumbar spine 
disorder.  As such, the evidence is insufficient to support a 
grant of service connection for any such low back disorder.  

Since the preponderance of the evidence is against each the 
appellant's lumbar spine service connection claim, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a lumbar spine disorder, including 
arthritis, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


